Citation Nr: 1724040	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral pes planus.  

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board, most recently in January 2011, at which time it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and therefore the appeal is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at a September 2016 Board videoconference hearing and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral knee, bilateral ankle, and back disabilities which he believes are caused or aggravated by his service-connected bilateral pes planus.

The Veteran's claim was remanded in January 2011 in part to obtain VA examinations and opinions in connection with his claim for entitlement to service connection for bilateral ankle and back disabilities.  In response December 2011 VA examinations were obtained for the Veteran's bilateral ankle, bilateral knee, and back disabilities.  

The December 2011 VA examiner examined the Veteran's knees and noted a 2007 diagnosis of degenerative joint disease of the bilateral knees.  The Veteran reported bilateral knee pain since 2007.  The examiner concluded the Veteran's bilateral knee disability was less likely than not caused by his service-connected pes planus.  The examiner noted there was no evidence of unsteady gait due to pes planus which would lead to additional strain to the knee joints.  The examiner also noted the Veteran's bilateral knee disability was diagnosed several years after his pes planus rather than shortly thereafter, indicating they are not etiologically related.

The Board finds the December 2011 VA opinion as to the Veteran's bilateral knee disability to be inadequate.  The examiner failed to provide an opinion as to whether the Veteran's service-connected pes planus aggravated his bilateral knee disability as specifically requested by the January 2011 Board remand.  

The December 2011 VA examiner examined the Veteran's ankles and noted a diagnosis of bilateral ankle strain.  The Veteran reported ankle pain in the military caused by his shoe inserts and current constant pain with stiffness in his ankles.  The examiner concluded that the Veteran's bilateral ankle disability was not etiologically related to his active service or service-connected pes planus.  The examiner noted the Veteran was treated for ankle pain in service but that there was no documented evidence of chronic ankle pain within the first two years of his separation from service.  The examiner also noted there no evidence of unsteady gait caused by the Veteran's pes planus.

The Board finds the December 2011 VA examiner's opinion as to the Veteran's bilateral ankle disability to be inadequate.  The examiner noted the Veteran was treated for ankle pain during his active service but was not treated again within two years after his separation from service, however, the examiner did not provide a rationale detailing why this lapse in time precludes the Veteran's in-service ankle pain from being etiologically related to his service-connected pes planus or active service.  

As to the Veteran's back disability the December 2011 VA examiner noted the Veteran was diagnosed with degenerative disc disease of the spine in 2007.  The Veteran reported he injured his back in 1975 during his active service and that it had also bothered him in 1998.  The examiner concluded the Veteran's back disability was not etiologically related to his active service because even though it was treated in service chronicity of symptomatology was not established.  The examiner found the Veteran's back disability was not etiologically related to his service-connected pes planus because there was no documented evidence of an unsteady gait secondary to pes planus and his back disability was not diagnosed until 30 years after his separation from service. 

The Board finds the December 2011 VA opinion to be inadequate.  The examiner failed to provide an adequate conclusion addressing the Veteran's lay statements detailing his in-service back injury and noting that his back had hurt intermittently since.  Additionally, the examiner did not address the Veteran's January 2009 notice of disagreement stating he felt his back disability was etiologically related to his active service due to the prolonged standing and walking he was required to do during the his active service.
  
In all three examinations the December 2011 VA examiner noted that the Veteran's gait was normal and therefore his bilateral knee, bilateral ankle, and low back disabilities could not be caused by his service-connected pes planus.  However, the examiner did not address the Veteran's September 2016 Board hearing testimony that his shoe insert, prescribed in-service for his pes planus, caused him to have an abnormal gait.  

Additionally, as the Veteran's claim for entitlement to TDIU is inextricably intertwined with his claims for entitlement to service connection for bilateral ankle, bilateral knee, and back disabilities, it must be deferred until further development is completed.    

The Veteran provided documentation indicating he had been deemed disabled by the Social Security Administration (SSA) due to several disabilities including arthritis of the bilateral knees, bilateral ankles, and lumbar spine.  However, the Veteran's claims file does not contain a copy of his SSA records.  As these records could contain evidence relevant to the Veteran's claims, this appeal must be remanded in order to obtain the outstanding SSA records.

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records,  

2.  Obtain from SSA copies of any determination on the Veteran's claim for SSA benefits (and all medical records considered in connection with such claim) and associate the records with the claims file. 

3.  After the completion of steps one through two contact the VA examiner who examined the Veteran in December 2011 in connection with his claim for service connection for a bilateral knee disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability is etiologically related to his active service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability was caused by his service-connected pes planus?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's statement during a January 2008 VA examination that the pain from his pes planus travels to his knees; 

(ii)  The Veteran's September 2016 Board hearing testimony that the shoe inserts he was prescribed for his pes planus in service caused him to have an abnormal gait; and 

(iii)  The November 2016 private opinion. 

(c)  Is it at least as likely as not that the Veteran's service-connected pes planus aggravated the Veteran's current bilateral knee disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the December 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  After the completion of steps one through two contact the VA examiner who examined the Veteran in December 2011 in connection with his claim for service connection for a bilateral ankle disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral ankle disability is etiologically related to his active service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral ankle disability was caused by his service-connected pes planus?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's statement during a January 2008 VA examination that the pain from his pes planus travels to his ankles; 

(ii)  The Veteran's September 2016 Board hearing testimony that the shoe inserts he was prescribed for his pes planus in service caused him to have an abnormal gait; and 

(iii)  The November 2016 private opinion.  

(c)  Is it at least as likely as not that the Veteran's service-connected pes planus aggravated the Veteran's current bilateral ankle disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the December 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

5.  After the completion of steps one through two contact the VA examiner who examined the Veteran in December 2011 in connection with his claim for service connection for a back disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's back disability is etiologically related to his active service?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's January 2009 notice of disagreement stating his back disability was also etiologically related to his active service due to the prolonged standing and walking he performed during the his active service; and

(ii)  The Veteran's September 2016 videoconference Board hearing testimony that he fell during his active service and rolled 30 feet slamming his back against his pack.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's back disability was caused by his service-connected pes planus?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's statement during a January 2008 VA examination that the pain from his pes planus travels to his back; 

(ii)  The Veteran's September 2016 Board hearing testimony that the shoe inserts he was prescribed for his pes planus in service caused him to have an abnormal gait; and 

(iii)  The November 2016 private opinion 

(c)  Is it at least as likely as not that the Veteran's service-connected pes planus aggravated his current back disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the December 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

6.  Then adjudicate the Veteran's service connection claims and claim for entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




